IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEBBIE CARDONA,                          : No. 148 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (PLEASANT VALLEY MANOR),           :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

DENIED.